By the Court.
The defendant was indicted in two counts for breaking and entering a building, in Boston, with *551intent to commit larceny and the commission of larceny therein, on two separate dates. There was evidence to support a finding that there had been a breaking and entering of the building described within the meaning of the law, and that personal property had been stolen therefrom on each of the dates alleged. There was also evidence which, if believed, warranted a finding that some of the stolen goods shortly after the times of the breaking and entering and theft were in the possession of the defendant. This was sufficient to warrant a finding of guilty of larceny. Commonwealth v. Parmenter, 101 Mass. 211. Commonwealth v. McGorty, 114 Mass. 299. Commonwealth v. Randall, 119 Mass. 107.
The instruction to the effect that the jury might find the defendant guilty of simple larceny on .the counts in the indictment was right. Commonwealth v. Tuck, 20 Pick. 356, 361. The motion in arrest of judgment was denied rightly. G. L. c. 278, § 34.

Exceptions overruled.


Appeal dismissed.